                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


MICHAEL P. DAY,

      Plaintiff,

      v.
                                               Docket No. 1:18-CV-10396-FDS
CHARLES GRACY and
MARK GRACY,

      Defendants


      AFFIDAVIT OF PATRICK M. GROULX IN SUPPORT
        OF THE PLAINTIFF’S RENEWED MOTIONS
FOR SUMMARY JUDGMENT AND REAL ESTATE ATTACHMENT

I, Patrick M. Groulx, on personal knowledge, information, and belief, and on
oath, do state and depose as follows:

1. I am the Plaintiff’s attorney in this action.

2. On December 13, 2018, the parties filed a joint motion to change the
   deadlines in this matter and approve a stipulation of various matters
   pertaining to discovery. [Document 47].

3. The parties entered into the stipulation to resolve the issues raised in the
   Plaintiff’s motions filed in November 2018 and allow both parties to
   complete discovery.

4. On December 13, 2018, the Court approved the stipulation. [Document
   49].

5. Paragraph 5 of the stipulation provided that “Defendants will serve
   responses to Plaintiff’s written discovery requests (interrogatories,
   document requests, and requests for admission) no later than January 4,
   2019.” Id. at ¶ 5.

6. The Defendants did not serve their responses to the requests for
   admissions by January 4, 2019, in accordance with our stipulation.

                                         1
7. I received no notice prior to January 4, 2019, that the Defendants would
   not be serving their discovery in accordance with the parties’ stipulation.
   Had I received a request for extra time, I would have accommodated
   them. But instead, I was not contacted or notified in any way.

8. I had no contact with the Defendants until I initiated the LR 7.1
   conference on January 11, 2019.

Submitted this day under the pains and penalties of perjury,

                                           /s/ Patrick M. Groulx
                                           Patrick M. Groulx
Date: January 12, 2019




                                       2
